Offense robbery with firearms, penalty ten years in the penitentiary.
Prosecuting witness was hijacked and robbed of $30.00 in Fort Worth by a woman. About three hours later appellant, in company with one McLean, was arrested on the Decatur road out of Fort Worth a short distance. She was identified by prosecuting witness as the party who had robbed him. Appellant, shortly after her arrest, made an oral confession in which she told where the pistol with which she robbed prosecuting witness was located, together with the money which she took from said witness. The officers afterwards found the pistol and $27.00 of the money as a result of the statements in her confession.
The admission of this unwarned verbal confession was not erroneous, as claimed by appellant.
"If, however, the existence of extraneous facts is discovered through the statements of the accused, no reason exists for rejecting those parts of the confession which led to the discovery, and which, though not voluntarily made or obtained by improper means or for any reason inadmissible, have been corroborated convincingly by the facts discovered." Underhill's Crim. Ev. (3rd Ed.), par. 230. Art. 727, C. C. P., 1925, renders such a confession of accused inadmissible "unless in connection with said confession he makes statements of facts or circumstances *Page 505 
that are found to be true, which conduce to establish his guilt, such as the finding of secreted or stolen property." See also Fielder v. State, 40 Tex.Crim. Rep.; Windham v. State, 67 Tex.Crim. Rep., and authorities collated at p. 827, Vol. 2, Vernon's C. C. P.
By an answer in response to the District Attorney's question, the witness Wyatt stated that appellant admitted holding up two places. The court immediately instructed the jury to not consider the answer. Appellant's bill of exception fails to negative the idea that the two holdups were not so related as to be admissible. Such statement of the witness was only a casual reference, however, to the two holdups, and even if the bill were sufficient, we cannot believe the matter, in view of the prompt action of the court, constitutes reversible error. Wofford v. State, 132 S.W. 929; Alexander v. State,49 S.W. 229.
Bill No. 6 raises the question of error of the trial court in refusing to turn over to appellant to be used as evidence the written statement made by appellant to the Assistant District Attorney shortly after her arrest. No part of such statement was made an issue on the trial and none of its contents were used against appellant. She was asked about making the same explanation to the Assistant District Attorney of her possession of the money found on McLean as she made on the trial, and she admitted in answer to such question that she made no such explanation at that time. This is as far as the examination went with reference to such statement, except she was asked if she signed it. If the writing had been produced, the absence of this from the statement could not have helped her. No part of the statement was introduced in evidence and no limitation was placed by the court on the examination of appellant or any other witness with reference to such statement. Under these circumstances there was no error in the court's action. Taylor v. State, 87 Tex.Crim. Rep.; St. Clair v. State, 284 S.W. 572, and authorities there cited.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.